Citation Nr: 0713442	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  02-10 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected lumbosacral strain with 
degenerative disc disease.

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected recurrent subluxation and 
dislocation of the left shoulder with degenerative arthritis.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected instability of the right 
knee as residual of a right knee meniscectomy.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative arthritis, 
right knee, status post medial meniscectomy.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right facial nerve palsy.  

6.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right ear neuroma with 
residual deafness.

7.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected chronic dermatitis of the 
hands, feet, and elbows.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
October 1998.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, that awarded service connection for chronic low back 
pain with degenerative arthritis with right radiculopathy 
rated as 20 percent disabling; chronic dislocation of the 
left shoulder rated as 10 percent disabling; right knee 
meniscectomy with chronic pain rated as 10 percent disabling; 
right facial nerve palsy rated as 10 percent disabling; right 
ear neuroma with residual deafness rated as 10 percent 
disabling; and chronic dermatosis of the hands rated as 
noncompensable.

In May 2004 the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington DC to afford 
the veteran VA examinations, request additional information, 
and address due process concerns.  

In June 2006, the RO recharacterized the back disability as 
lumbosacral strain with degenerative disc disease and 
assigned a 40 percent rating; recharacterized the shoulder 
disability as recurrent subluxation and dislocation of the 
left shoulder with degenerative arthritis and assigned a 20 
percent rating; recharacterized the dermatosis of the hands 
as chronic dermatitis of the hands, feet, and elbows and 
assigned a 10 percent rating; and awarded service connection 
for degenerative arthritis of the right knee, status post 
medial meniscectomy rated as 10 percent disabling.

The issue of entitlement to an initial compensable disability 
rating for chronic dermatosis of the hands is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain with degenerative disc 
disease results in motion of the thoracolumbar spine limited 
to 30 degrees, but does not result in muscle spasm, absent 
reflexes, radiculopathy, pronounced intervertebral disc 
syndrome, or ankylosis.  

2.  The veteran's recurrent subluxation and dislocation of 
the left shoulder with degenerative arthritis does not result 
in limitation of motion of his left arm to within 25 degrees 
of his side; or fibrous union of the humerus, malunion of the 
humerus, or loss of head of the humerus.  

3.  The veteran's instability of the right knee, as residual 
of a right knee meniscectomy, results in positive McMurray's 
sign, negative Drawer's sign, no more than slight lateral 
instability, and does not result in subluxation.  

4.  The veteran's degenerative arthritis, right knee, status 
post medial meniscectomy, results in flexion limited to 105 
degrees, by pain, and no limitation in extension.

5.  The veteran's right facial nerve palsy results in no more 
than moderate incomplete paralysis of the right facial nerve.  

6.  The veteran's right ear neuroma with residual deafness is 
manifested by an average pure tone threshold of 110 plus 
decibels with no speech discrimination.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for service-connected lumbosacral strain with 
degenerative disc disease have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002 & 
2003), Diagnostic Code 5237, 5242, 5243 (2006).  

2.  The criteria for a disability rating in excess of 20 
percent for service-connected recurrent subluxation and 
dislocation of the left shoulder with degenerative arthritis, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201, 5202 (2006).  

3.  The criteria for a disability rating in excess of 10 
percent for instability of the right knee as residual of a 
right knee meniscectomy have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (2006).  

4.  The criteria for a disability rating in excess of 10 
percent for degenerative arthritis, right knee, status post 
medial meniscectomy have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59 4.71a, Diagnostic Code 5003, 5010, 5260, 5261.  
(2006).  

5.  The criteria for a disability rating in excess of 10 
percent for service-connected right facial nerve palsy have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code 
8207 (2006).  

6.  The criteria for a disability rating in excess of 10 
percent for service-connected right ear neuroma with residual 
deafness have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA provided the veteran with VCAA notice by letters dated in 
June 2004 and August 2005.  These letters informed the 
veteran of requirements of a successful claim, and of his and 
VA's respective duties in obtaining evidence.  He was asked 
to submit information and/or evidence, which would include 
that in his possession, to the RO.  This notice did not 
precede the initial adjudication by the RO in July 2000.  
Notice was not provided as to assignment of effective dates.  

VA did not err by failing to provide VCAA notice as to 
assignment of effective dates, or by providing the remaining 
notice after initial adjudication by the RO.  In cases where 
the claim was initially decided prior to enactment of the 
VCAA in November 2000, as in this case, and the claim for 
service connection was substantiated, the purpose of 38 
U.S.C.A. § 5103(a) notice has been satisfied and no notice is 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  The subsequent filing of a notice of disagreement 
does not trigger VCAA notice.  Id at 493.

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  Included, are records from the Naval 
medical facilities at Fallon, Nevada and from Reno 
Orthopedics.  In July 2004, subsequent to receipt of the 
above, the veteran submitted three VA Form 21-4142's, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for records from Reno 
Orthopedics, Naval Branch Clinic at Fallon Nevada, and the 
Banner Churchill Community Hospital.  He did not specify 
dates of treatment at these facilities.  In August 2005, the 
RO sent the veteran a letter informing him that he must 
specify treatment dates in order for VA to request these 
records, or alternatively, that he could obtain and submit 
the records.  The veteran did not respond.  As such, the RO 
did not request the records, and committed no error in 
failing to do so; the duty to assist is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).   The veteran 
has been afforded VA examinations.

Therefore, the Board finds that VA has satisfied its duty to 
assist pursuant to the 38 U.S.C.A. § 5103 (West 2002).  As 
explained above, VA had no duty to provide VCAA notice in 
this case.   See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).
 

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

In some instances, the schedule of ratings uses the terms 
"slight", "moderate", and "severe".  However the 
schedule of ratings does not define these terms.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

In evaluating musculo-skeletal disabilities, including 
disabilities of the joints, the Board must consider 38 C.F.R. 
§ 4.40, § 4.45, and, when arthritis is present, § 4.59.  
Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id.  Under 38 
C.F.R. § 4.45, factors of joint disability include increased 
or limited motion, weakness, fatigability, or painful 
movement, swelling, deformity or disuse atrophy.  Under 38 
C.F.R. § 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.  When there is arthritis and at least 
some limitation of motion, but the limitation of motion would 
be rated noncompensable under a limitation of motion code, a 
10 percent rating may be assigned for each affected major 
joint or group of minor joints.  Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.  In the absence of limitation of motion, a 10 percent 
rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups; and a 20 percent rating is assigned when there 
is X-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups, with occasional incapacitating 
exacerbations.  Id.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  However, when the maximum rating for 
limitation of motion of a joint has already been assigned, a 
finding of pain on motion cannot result in a higher rating.  
Id.  

These claims for higher ratings all originated from the RO 
decision that granted service connection for these 
disabilities.  The claims therefore stem from the initial 
ratings assigned to these disabilities.  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).


Lumbosacral strain

Service connection for chronic low back pain and degenerative 
arthritis with right radiculopathy was granted in July 2000 
and a 20 percent rating, under Diagnostic Code 5299-5293 was 
assigned, effective in August 1999.  By rating decision dated 
n June 2006, the RO increased the rating to 40 percent, under 
a Diagnostic Code designation of 5237-5242, also effective in 
August 1999, and changed the description to "lumbosacral 
strain with degenerative disc disease".  

During the pendency of the veteran's claim and appeal, 
substantive changes were made twice to that portion of the 
Rating Schedule that addresses spinal disease, including 
intervertebral disc syndrome, at Diagnostic Code 5293.  See 
67 Fed. Reg. 54345-349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)), and 68 Fed. 
Reg. 51,454-458 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  These changes became 
effective on September 23, 2002 and September 26, 2003, 
respectively.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the old and new rating criteria, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292 provided for a maximum rating of 40 
percent for severe limitation of motion of the lumbar spine.  

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Codes 5285 and 5286 provided for ratings higher 
than 40 percent for disabilities of the spine, for residuals 
of fractured vertebra and ankylosis, respectively.  Since the 
veteran has never been found to suffer from either of these 
conditions, these Diagnostic Codes are not for application.  

Under 38 C.F.R. § 4.71a, and prior to September 23, 2002, a 
60 percent rating was assigned under Diagnostic Code 5293 for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  Id.  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............... 
60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................... 40

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic Diagnostic Code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
Diagnostic Code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, unless intervetebral disc syndrome is evaluated 
based on incapacitating episodes, back disabilities are 
evaluated under the general formula for diseases and injuries 
of the spine (general formula) under Diagnostic Codes 5235 to 
5243, in pertinent part, as follows:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease Unfavorable ankylosis of the 
entire 
spine....................................
.. 100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
.........................................
... 50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................
................ 40

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

The criteria for evaluating intervertebral disc syndrome 
based on incapacitating episodes remained unchanged by the 
revision effective September 26, 2003.  See 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  

Service medical records report that the veteran suffered from 
chronic back pain since October 1984.  From then till April 
1990, there were multiple complaints of low back pain, pain 
radiating into the right posterior thigh, parasthesia of the 
right lower extremity, and positive straight leg raising on 
the right.  Deep tendon reflexes at the knee and ankle were 
always normal.  X-rays from May 1988 showed narrowing of the 
L5-S1 joint space and loss of transverse process on the right 
at L4.  Impressions ranged from low back strain to sciatica.  

VA examination of the veteran's spine in April 2000 provided 
a finding of chronic low back pain and degenerative arthritis 
with right radiculapathy, probably L5-S1.  Radiological 
results showed mildly straightened lordosis with mild 
scoliosis and advanced osteoarthritic changes with associated 
interveterbral narrowing at L5-S1.  The veteran reported that 
sneezing caused severe pain and weakness in his right lower 
extremity, describing the pain as radiating down into the 
posterior thigh and foot and causing numbness and weakness.  
Upon physical examination, the veteran was found to have 
marked tenderness of 4 plus of the lumbar 1 and 2 areas, 
malleolar tenderness a little lower on the right.  There was 
also some flattening of the lordotic curve of the lower back.

Straight leg raising resulted in 4 plus pain on the right, at 
50 degrees, and 2 plus pain on the left, at 70 degrees.  Deep 
tendon reflexes were active bilaterally but with markedly 
diminished sensation of the right thigh and foot.  Flexion of 
the lower back to 5 degrees resulted in 4 plus pain and the 
examiner stated that the veteran could barely bend to above 5 
degrees without much pain.  Right flexion to 10 degrees 
caused 3 plus pain, left flexion to 20 degrees caused 1 plus 
pain.  Rotation could be accomplished without much pain.  
There was marked diminution in sensation of the right calf to 
the right foot. 

In October 2005, the veteran again underwent VA examination 
of his spine.  He complained of chronic low back pain with 
radiation bilaterally into his lower extremities.  The 
examiner found the veteran to have pain at L5 with percussion 
of the flexed spine.  Range of motion measurements included 
flexion to 30 degrees, extension to 5 degrees, lateral 
extension to 8 degrees bilaterally and rotation to 5 degrees 
bilaterally when standing and to 15 degrees bilaterally when 
seated.  

Goldthwaite's test was negative, alignment of the spine was 
good, reflexes were normal at the knees and ankles, extensor 
muscles were normal at the lower legs and feet.  Sensation 
was decreased on all surfaces distal to the knees 
bilaterally.  Calf circumference was equal.  During this 
examination the veteran complained of numbness of both knees, 
both thighs, both forearms, and both hands.  Straight leg 
raising was easily tolerated to 75 degrees on the left but 
limited to 60 degrees on the right by pain at the right knee.  
Flexion of the low back vertebral segments was good with no 
rigidity.  

The examiner assessed the veteran's low back as having 
developed disc degeneration problems but opined that the 
veteran's lumbar nerve roots were probably okay.  Associated 
lower extremity symptoms were diagnosed as probably referred 
discomfort from the back with some muscular strain 
peripherally.  This examiner also stated that neurologic 
consultation would be necessary if more information is needed 
on lumbar nerve roots.  The veteran's back pain was described 
as chronic muscular strain superimposed on degenerative 
instability.  

In considering the effect of pain on motion and flare-ups, 
the examiner stated that subjective symptoms included 
decreased flexion of the back by 10 degrees and that 
decreased flexion of 15 degrees would represent flare-ups at 
the back.  

The examiner also reported that the veteran self treats his 
low back disability by bedrest of three to four days every 
two to three months, but that this bedrest is without a 
prescription.

The veteran has never been diagnosed with ankylosis, has 
always demonstrated motion of the thoracolumbar spine, and 
has no history of vertebral fractures.  Thus, higher ratings 
for these conditions are not warranted.  Although the veteran 
self treats his low back disability by frequent periods of 
bedrest, this bedrest has never been prescribed by a 
physician.  Therefore, this self treatment does not meet the 
regulatory criteria for incapacitating episodes.  

While the veteran has been diagnosed with arthritis of the 
spine, no increased rating is warranted for the arthritis.  
His low back disability is already assigned the maximum 
rating for limitation of motion, so pain on motion, whether 
due to arthritis or otherwise, does not result in a higher 
rating.  Nor is an additional rating for arthritis 
appropriate.  In this regard, an additional rating for 
arthritis would amount to prohibited pyramiding by 
compensating the veteran more than once for the same 
manifestation of his disability.  See 38 C.F.R. § 4.14.  

Whether a rating higher than the already assigned 40 percent 
is warranted amounts to a determination of whether the 
veteran's low back disability results in pronounced 
intervertebral disc syndrome under the unrevised version of 
Diagnostic Code 5293, or in separate orthopedic and 
neurologic manifestation under either version of the amended 
criteria for rating disabilities of the spine.  

Evidence of record does not show the veteran to suffer from 
pronounced intervertebral disc syndrome or separate 
orthopedic and neurologic manifestations of his low back 
disability.  Although the veteran has complained of numbness 
and loss of sensation in the right lower extremity, and more 
recently in both lower extremities below the knees, knee and 
ankle reflexes have always been present and normal.  
Additionally, the veteran complained of right lower extremity 
deficits for many years, yet there is no noted atrophy of the 
muscles of the right lower extremity.  In this regard, the 
October 2006 examiner found the veteran's calves to be of 
equal circumference.  

The October 2005 examiner opined that the veteran's lumbar 
nerve roots were probably okay and that his lower extremity 
symptoms are probably due to radiated pain.  The rating 
schedule specifically states that the criteria set out in the 
general formula apply whether or not there is radiating pain.  
While the October 2005 examiner stated that neurological 
consultation would be required if more information is needed 
regarding lumbar root involvement, the Board finds that no 
more information is needed.  The evidence of record is 
sufficient.  The Board finds that the veteran's low back 
disability does not result in a separate neurologic 
manifestation.  

Although the October 2005 examiner's opinion as to 
neurological symptoms differs from that of the April 2000 
examiner, additional evidence was present for the October 
2005 examiner to consider.  During the October 2005 
examination, the veteran complained not only of numbness of 
the lower extremities but also numbness of the upper 
extremities.  The more recent complaints of both upper and 
lower extremity numbness, the completely normal reflexes, and 
the lack of atrophy of either lower extremity, are all 
consistent with the October 2005 examiner's opinion.  
Therefore, the Board finds that the preponderance of the 
evidence shows an overall picture of the veteran's low back 
disability as one that does not result in any separate 
neurological manifestations.  

Rather, the Board finds that the veteran's low back 
disability results in only orthopedic manifestations; limited 
and painful motion.  This disability is therefore 
appropriately rated as 40 percent disabling under the 
criteria found either under Diagnostic Code 5292 or under the 
general formula.  Additional limitation due to pain does not 
result in a higher rating because the veteran is already 
assigned the maximum rating for limitation of motion.  Nor is 
there any evidence that motion causes any separate 
neurological manifestations or pronounced intervertebral disc 
syndrome.  Therefore, the veteran's claim for a higher 
disability rating for his lumbosacral strain with 
degenerative disc disease must be denied.  




Left shoulder

Service connection for chronic dislocation of the left 
shoulder was established in July 2000 and a 10 percent rating 
was assigned, effective in August 1999.  By rating decision 
dated in June 2006, the RO increased the evaluation to 20 
percent, also effective in August 1999.

In determining whether a rating higher than the 20 percent 
already assigned, the Board has considered all Diagnostic 
Codes potentially applicable to the veteran's disability of 
the left shoulder.  Ratings for shoulder disabilities depend, 
in part, on the side of the body affected, or "handedness".  
See 38 C.F.R. § 4.69.  The October 2005 VA examiner stated 
that the veteran is right handed.  Therefore, all ratings for 
his left shoulder disability are expressed only in terms of 
the non-dominant, or minor side.  

This disability is currently rated under 38 C.F.R. § 4.71a 
Diagnostic Code 5202 for other impairment of the humerus.  
Under this Diagnostic Code, malunion of the humerus with 
moderate or marked deformity is assigned a rating of 20 
percent as is recurrent dislocation of the scaplulohumeral 
joint, whether with frequent episodes and guarding of all arm 
movements or with infrequent episodes and guarding of 
movement only at the shoulder level.  Id.  Fibrous union, 
nonunion, and loss of head of the humerus are assigned 
ratings of 40, 50, and 70 percent, respectively.  Id.  

38 C.F.R. § 4.71a Diagnostic Code 5201 provides ratings for 
limitation of motion of the arm.  Limitation of motion of the 
arm to shoulder level or to midway between the side and 
shoulder level is assigned a rating of 20 percent.  Id.   
Limitation of motion of the arm to 25 degrees from the side 
is assigned a rating of 30 percent.  

As the veteran has always demonstrated motion of the left 
shoulder and has never been found to suffer from ankylosis of 
the scapulohumeral articulation, Diagnostic Code 5200 is not 
for application.  

Service medical records report that the veteran traumatically 
dislocated his shoulder in March 1991.  Reports from July 
1991 state that he suffered recurrent left shoulder 
dislocations and impingement for the prior 3 months.  
September 1993 notes indicate impingement syndrome of the 
left shoulder with mild instability but no recurrent 
dislocation or subluxation.  

In July 2000, the veteran underwent a VA examination of his 
left shoulder.  Range of motion was measured as abduction to 
90 degrees and flexion to 90 degrees.  Tenderness was present 
anteriorly and superiorly, especially around the chromo-
clavicular areas.  As the veteran rotated or elevated his arm 
it was easy to observe incipient dislocation of the shoulder 
as it subluxed.  Internal rotation was to 75 degrees and 
external rotation was to 80 degrees.  There was severe pain 
and subluxating.  The examiner diagnosed chronic dislocation 
of the left shoulder.  

Also associated with the claims file are records from Reno 
Orthopedic Clinic, dated from January 2002 to March 2004.  In 
January 2002, Richard W. Blakey, M.D. performed an 
arthroscopy of the left shoulder with debridement and 
subacromial decompression.  There is no mention in the 
detailed operative report of union defects of the humerus or 
any other part of the veteran's shoulder.  

In October 2006, the veteran again underwent VA examination 
of his left shoulder.  Range of motion was measured at 35 
degrees of external rotation, 95 degrees of internal 
rotation, forward flexion of 95 degrees and abduction of 60 
degrees.  Pain with movement was described as quite 
bothersome.  Rotator cuff function was slightly decreased on 
the left, probably mostly relating to pain.  His 
acromioclavicular joint was tender on the left and there was 
greater tuberosity and bidipital groove tenderness on the 
left than the right.  The examiner stated that x-rays from 
2004 showed an osteophyte at the glenoid of the left shoulder 
suggesting early arthritis.  As an assessment, the examiner 
stated that the veteran had pain and instability of the left 
shoulder, diagnosing recurrent subluxation and occasional 
recurrent dislocation as well as posttraumatic degenerative 
arthritis.  This examiner also stated that there was no 
nonunion of the clavicle or scapula and no deformity of the 
proximal humerus, but the glenohumeral joint was unstable.  

In comments regarding the veteran's left shoulder disability, 
the examiner stated that subjective symptoms would include a 
decrease in forward flexion of the left shoulder by 25 
degrees.  The Board considers this comment to include 
consideration of pain on motion.  Even with the loss of an 
additional 25 degrees of forward flexion, the veteran still 
has 70 degrees of forward flexion.  No evidence of record 
shows motion of the veteran's left arm to be limited to 
within 25 degrees of his side.  Therefore, application of 
Diagnostic Code 5201 does not result in a rating higher the 
already assigned 20 percent.  

Similarly, there are no findings that the veteran has any 
defects in the union of his humerus.  The absence of any 
mention of defects of the union of the humerus in the January 
2002 operative report by Dr. Blakely, is evidence that the 
veteran does not suffer from nonunion or fibrous union of the 
humerus, or of loss of the head of the humerus.  The October 
2005 VA examiner specifically stated that there was no 
deformity of the proximal humerus.  Thus, a rating higher 
than 20 percent under Diagnostic Code 5202 is not warranted.

The Board has considered the finding that the veteran suffers 
from posttraumatic arthritis of the left shoulder.  In this 
case, a separate rating based on arthritis of the left 
shoulder would be inappropriate.  The veteran's disability of 
the left shoulder is essentially manifested by pain, whether 
due to recurrent dislocations or limitations of motion.  An 
additional rating based on arthritis would provide additional 
compensation for the same manifestation, and thus would 
constitute the prohibited practice of pyramiding.  See 38 
C.F.R. § 4.14.  

As none of the criteria for a rating higher than 20 percent, 
or for separate rating, have been met, the veteran's claim 
for a rating higher than that already assigned for his 
disability of the left shoulder must be denied.  


Right knee

Service connection was established for right knee 
meniscectomy with chronic pain in July 2000.  A 10 percent 
rating was assigned for instability of the right knee, under 
38 C.F.R. § 4.71a Diagnostic Code 5257, effective in August 
1999.  By rating decision in June 2006, the RO assigned a 
separate rating of 10 percent for degenerative arthritis, 
right knee, under 38 C.F.R. § 4.71a Diagnostic Code 5010-
5260, effective in August 1999.

The Board is aware that the veteran has not appealed the 10 
percent rating assigned by the June 2006 rating 
determination.  However, by appealing the decision rendered 
in July 2000, the veteran sought a full grant of benefits for 
his right knee disability.  See A.B. v. Brown, Vet. App. 35, 
39 (1993).  Therefore, the Board has jurisdiction to consider 
all means by which the veteran could receive a higher rating 
or additional ratings, including ratings for limitation of 
motion and arthritis.  

Under Diagnostic Code 5257, a 10 percent evaluation will be 
assigned for "slight" recurrent subluxation or lateral 
instability, a 20 percent evaluation will be assigned for 
"moderate" recurrent subluxation or lateral instability, and 
a 30 percent evaluation will be assigned for "severe" 
recurrent subluxation or lateral instability.  

38 C.F.R. § 4.71a Diagnostic Codes 5260 and 5261 provide 
ratings for limitation of flexion and extension of the knee, 
respectively.  Under Diagnostic Code 5260, flexion that is 
limited to 45 degrees warrants a 10 percent rating, flexion 
that is limited to 30 degrees warrants a 20 percent rating, 
and flexion that is limited to 15 degrees warrants a 30 
percent rating.  Under Diagnostic Code 5261, extension that 
is limited to 10 degrees warrants a 10 percent rating, 
extension limited to 15 degrees warrants a 20 percent rating, 
and extension limited to 20 degrees warrants a 30 percent 
rating.  Standard motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997).  Knee disability rated 
under Diagnostic  Code 5257 warrants a separate rating for 
arthritis based on x-ray findings and limitation of motion 
even where motion is not limited to the degree necessary to 
warrant a compensable rating under Diagnostic Codes 5260 or 
5261, but at least meets the criteria for a zero-percent 
(nonconpensable) rating.  A separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 (August 14, 
1998). 

Service medical records contain complaints of pain of the 
veteran's right knee from February 1980 through September 
1993.  In February 1981 he underwent a medial meniscectomy of 
his right knee.  In August 1983 the veteran was positive for 
McMurray's sign and in May 1985 he was positive for Drawer's 
sign.  In January 1989 he was negative for anterior and 
posterior Drawer's sign, negative for Lachman's sign, and 
negative for McMurray's sign.  In September 1993 he 
complained of his right knee "giving out".  

In July 2000, the veteran underwent VA examination of his 
right knee.  There was positive McMurray's sign of the right 
knee with slight protrusion in the lateral meniscal area and 
his right knee showed signs of instability, but had negative 
Drawer's sign.  Range of motion was measured at 0 degrees of 
extension to 140 degrees of flexion.  While the examiner 
commented that the veteran had pain on squatting, there was 
no other finding of pain on flexion or extension of the right 
knee.  X-rays confirmed arthritic changes of the right knee.

In October 2005, the veteran again underwent VA examination 
of his right knee.  Present orthopedic treatment included 
some bracing of both knees, but he did not use a cane or 
crutch.  Range of motion of the right knee was 0 to 135 
degrees and the examiner stated that his knee was quite 
painful with movement, opining that flexion was reduced by 25 
degrees subjectively and that upon flare-ups flexion would be 
reduced by 30 degrees.  Very mild lateral instability of the 
right knee was found, but there was no subluxation and the 
ligaments were normal.  

No evidence of record shows more than slight lateral 
instability of the veteran's right knee.  He had positive 
McMurray sign during the April 2000 examination but not 
during the October 2005 examination.  Furthermore, the 
October examination showed that he had only very mild lateral 
instability and no subluxation.  While these findings, taken 
as a whole, indicated slight lateral instability, they do not 
give rise to a finding of moderate lateral instability.  
Therefore, his right knee instability is appropriately rated 
as 10 percent disabling under Diagnostic Code 5257.  

The RO has assigned a 10 percent rating for disability due to 
arthritis, consistent with 38 C.F.R. § 4.59 and Diagnostic 
Code 5003 and 5010.  No higher rating is warranted for 
arthritis, limitation of motion, or painful motion.  Even 
taking pain on motion into consideration, the most limited 
flexion of the veteran's right knee is over 100 degrees, 
which does not approach even the non-compensable rating under 
Diagnostic Code 5260 and there is no finding of pain on 
extension or any limitation of extension.  Therefore, a 
rating higher than 10 percent for the veteran's arthritis of 
the right knee would not be appropriate.  

Consideration has been given to VAOPGCPREC 9-2004 wherein the  
VA Office of General Counsel (OGC) concluded that a veteran  
can receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
However, as discussed above, the veteran does not suffer from 
limitation of motion of his right knee to warrant a 
compensable rating under either of these diagnostic codes.  
To assign two, separate compensable ratings based on painful 
motion under two separate diagnostic codes (i.e., under 
Diagnostic Codes 5260 and 5261) would be in violation of the 
rule of pyramiding. See 38 C.F.R. § 4.14.

Finally, there is no evidence showing impairment of the tibia 
or fibula, ankylosis, or "locking," so higher ratings under 
38 C.F.R. § 4.71 Diagnostic Codes 5258, 5262 and 5256 are not 
warranted.  

For the reasons stated above, the Board finds that the 
veteran's right knee disabilities are appropriately rated as 
10 percent disabling for instability and 10 percent disabling 
for arthritis.  Higher ratings are not warranted.  


Facial nerve

Service connection for right facial nerve palsy was granted 
in July 2000 and a 10 percent rating was assigned, effective 
in August 1999.

The veteran's right facial nerve palsy is evaluated under 38 
C.F.R. § 4.124 Diagnostic Code 8207.  This Diagnostic Code 
provides for a 10 percent rating for moderate incomplete 
paralysis of the seventh (facial) cranial nerve, 20 percent 
for severe incomplete paralysis of the seventh (facial) 
cranial nerve, and 30 percent for complete paralysis of the 
seventh (facial) cranial nerve.  Id.  These ratings depend on 
the relative innervation of the facial muscles.  Id.  

Disability in the field of neurological conditions includes 
rating in proportion to impairment of motor and sensory 
functions.  38 C.F.R. § 4.120.  To be especially considered 
are speech disturbances, impairment of vision, disturbances 
of gait, tremors, visceral manifestations, injury to the 
skull, etc.  Id.  

Service medical records report only that the veteran suffered 
paralysis of the seventh cranial nerve following January 1997 
surgery to remove an acoustic neuroma.  He subsequently 
suffered from Bell's palsy on the right including the 
inability to close his right eyelid completely.  In April 
1998 he underwent surgery to place a gold weight in the right 
upper eyelid and modify the lower eyelid.  

The veteran underwent VA examination for his facial nerve 
palsy in April 2002 and October 2005.  The April 2002 
examination reported that the veteran's disability resulted 
in his inability to raise the right eyebrow, completely close 
the right eyelid, to raise the right side of the mouth when 
smiling.  His tongue protrudes in the midline.  The veteran 
also reported right eye tearing, right nasal discharge, and 
taste decreased on the right side of his tongue.  He also 
tends to veer to the right when running or walking and has 
difficulty firing a handgun if he tries to do so by targeting 
with the right eye.  Finally, he reported that he suffer from 
some lacrimation of the right eye when he chews, has 
difficulty in controlling where saliva goes when he spits, 
and has difficulty in using a straw.  

The October 2005 VA examination reported objective results of 
3/5 weakness of the right frontalis muscle and the right 
orbicularis oris, and 4/5 weakness of the right orbicularis 
oculi.  When the veteran closes his eyes in a relaxed 
position he has 2 to three millimeters of cornea showing.  
All other facial functions were normal.  Vibratory sensation 
was diminished over the right frontal bone compared to the 
left.  The veteran had somewhat spotty subjective hypesthesia 
to pinprick sensation over the entire right side of the body.  
He also had some vibratory sensation variability in the 
limbs.  When the veteran closes his eyes he occasionally has 
some synkinesis, with a twitch in the right cheek.  The 
impression rendered by the examiner was inconstant right 
sided face, arm and leg sensory deficit which he could not 
relate to the veteran's neurologic residual from the acoustic 
neuroma, surgically treated during service.  

Clear from the evidence of record is that the veteran suffers 
not insignificant disability of the right side of his face 
due to the service-connected injury to the facial nerve.  The 
October 2005 examiner stated that she could not attribute the 
other neurological deficits to the service-connected injury, 
and indeed, all other cranial nerve findings were normal.  
The Board finds that the veteran's neurological facial 
deficits more closely approximate moderate incomplete 
paralysis of the facial nerve rather than severe incomplete 
paralysis.  Although he has sensory symptoms, his motor 
symptoms are essentially mild in nature, including some 
trouble chewing and using a straw and an inability to fully 
close his right eyelid, smile on the right side and raise his 
right eyebrow.  Weakness of the right side muscles of the 
face, as found in the October 2006 examination, was present 
but was reduced by less than 50 percent in all cases.  There 
is no evidence that he has a loss of vision in either eye due 
to his disability and the Board does not find his difficulty 
in accurately firing a handgun to constitute a vision 
disability.  

For these reasons, the Board finds that the veteran's 
disability of the right facial nerve is appropriately rated 
as moderate incomplete paralysis.  


Right ear deafness

Service connection for residuals of right ear neuroma 
excision with residual deafness (hereinafter, hearing loss) 
was granted in July 2000.  A 10 percent rating was assigned, 
under 38 C.F.R. § 4.85 Diagnostic Code 6100 for hearing loss, 
effective in August 1999.  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  Id.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of 
a Roman numeral designation, ranging from I to XI.  Id.  
Other than exceptional cases, VA arrives at the proper 
designation by mechanical application of Table VI, which 
determines the designation based on results of standard test 
parameters.  Id.  Table VII is then applied to arrive at a 
rating based upon the respective Roman numeral designations 
for each ear.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2006), 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.  The veteran's 
right ear hearing loss is one of these exceptional cases.

The veteran is not service connected for hearing loss in his 
left ear.  However, as he has a 10 percent rating for his 
service-connected right ear, the provisions of 38 C.F.R. § 
3.383(a)(3) provide for special consideration for paired 
organs, and permit the Board to consider the left ear as if 
it were service connected.  The regulations provide that 
where hearing impairment in one service-connected ear is 
compensable to a degree of 10 percent or more, as here, the 
nonservice-connected ear (which meets the provisions of 
38 C.F.R. § 3.385) will be treated as if it were service 
connected.

Results of audiology testing from October 2005 show the most 
profound hearing loss of record.  Pure tone thresholds in the 
right ear at 500, 1000, 2000, 3000, and 4000 Hertz were all 
110 plus decibels, for an average of 110 plus decibels.  Pure 
tone thresholds in the left ear at 500, 1000, 2000, 3000, and 
4000 Hertz were 10, 0, 5, 15, and 40 decibels, for an average 
of 15 plus decibels.  Speech discrimination scores were 
listed as 96 percent for the right ear and "no response" 
for the left ear.  However, these speech discrimination 
scores were reversed from those found during an April 2002 
hearing test.  As measured by puretone frequencies, the 
veteran has unresponsive hearing in his right ear and nearly 
normal hearing in his left ear.  His complaints have been for 
profound deafness of the right ear.  Therefore, the Board 
finds that the speech discrimination scores recorded in the 
October 2005 examination report were transposed and should 
read "no response" for the right ear and 96 percent for the 
left ear.  These values result in assignment of Roman numeral 
XI to the right ear and assignment of Roman numeral I to the 
left ear for purposes of determining evaluation of hearing 
impairment.  38 C.F.R. §§ 3.383, 3.385, 4.85.  A 10 percent 
rating is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row I with column XI.  

As the veteran's service-connected hearing loss does not meet 
the criteria for a rating higher than the 10 percent already 
assigned, his disability is appropriately rated as 
noncompensable, and an increased rating is not warranted. 


Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for the disabilities on appeal.  
In his July 2002 substantive appeal, the veteran argued that 
his hearing loss cost him a career in law enforcement.  
However, there is no evidence of record that he otherwise 
satisfied the requirements for a law enforcement position and 
was rejected due to his hearing disability.  The Board has 
also considered lay statements received in July 2004, from 
J.T. a co-worker, and J.K., one of the veteran's supervisors 
in civilian employment.  Neither of these statements 
establish that the veteran has been terminated because his 
disabilities prevent him from doing his job.  Indeed, J.K. 
did not state that the veteran could not perform his job, but 
rather expressed a humanitarian interest in suggesting that 
the veteran may benefit from employment that would "slow 
down his medical conditions."  Nor is there any indication 
that he cannot engage in employment other than the repair or 
operation of heavy equipment.  The Board thus finds that 
evidence of record does not establish that the veteran's 
disabilities have caused marked interference with employment.  

In the absence of evidence presenting exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; the veteran's disability is 
appropriately rated under the schedular criteria.


Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to an initial disability rating in excess of 40 
percent for service-connected lumbosacral strain with 
degenerative disc disease, is denied.  

Entitlement to an initial disability rating in excess of 20 
percent for service-connected recurrent subluxation and 
dislocation of the left shoulder with degenerative arthritis, 
is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for service-connected instability of the right knee 
as residual of a right knee meniscectomy is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for service-connected degenerative arthritis, right 
knee, status post medial meniscectomy, is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for service-connected right facial nerve palsy, is 
denied.  

Entitlement to an initial disability rating in excess of 10 
percent for service-connected right ear neuroma with residual 
deafness is denied.  


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

In the May 2004 Remand, the Board directed that a skin 
examination be afforded the veteran and that the examiner 
state the percentage of the exposed areas of the veteran's 
skin that were affected.  This was not accomplished.  
Instead, the examiner described various other areas of the 
body affected by skin disease but failed to address this 
question.  The rating criteria for skin disabilities 
applicable to this claim are expressed in terms of the 
percentage of the whole body affected and the percentage of 
the exposed areas affected.  Thus, another examination and 
opinion is required.  See 38 C.F.R. §4.1.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA skin 
examination.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in the report 
that the claims file was reviewed.  Any 
indicated tests should be accomplished.  A 
rationale for any opinion expressed should 
be provided.  

Unretouched photographs of the affected 
areas should be included with the 
examination report.

The examiner must describe in detail the 
veteran's service-connected chronic 
dermatosis of the hands, including a 
description of the percentage of the 
exposed area of the veteran's skin that is 
affected by the condition and the 
treatment required.  Exposed area is the 
total area of the skin of the hands, head, 
and neck.  The examiner should note 
whether there are any lesions, 
exfoliation, exudation, disfigurement, 
ulceration, crusting, or itching, and if 
so, to what extent.

2.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

3.  Finally, readjudicate the veteran's 
claim with application of all appropriate 
laws and regulations.  In particular, 
document consideration of the criteria 
used to evaluate disabilities involving 
the skin, both as effective prior to 
August 2002 and as effective from August 
2002 forward.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


